DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.

Priority
This application was filed on 05/17/2019 and claims the benefit of the United States Provisional Application Nos. 62/673,670 filed 05/18/2019, 62/712,880 filed 07/31/2018, 62/773,785 filed 11/30/2018 and 62/801,576 filed 02/05/2019.
	
Information Disclosure Statement
The information disclosure statements submitted on 06/01/2021 have been considered by the examiner.
Election/Restrictions
Claims 105, 109, and 123 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Group I), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 24th, 2020. .  
Claim Status
Claims 90-91, 95-97, 111-119, 121, 122, 124-126, and 129-139 are being examined on the merits in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 90, 91, 95-97, 111 – 119, 121, 122, 124-126, and 129-139 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/106052A1 (hereinafter “052 publication”) in view of Skotnicki et al in (Thrombosis Research 137 (2016) 119–125), (hereinafter, “Skotnicki”) and Shapiro et al. in (Journal of Thrombosis and Haemostasis, 2014 12: 1788–1800) (hereinafter “Shapiro”).  
‘052 publication teaches a chimeric protein comprising: i) a FVIII protein and ii) a VWF protein (claim 1) and that the proteins are linked by a disulfide bond ([0221] and claim 29). The ‘052 publication further teaches that the chimeric protein comprises a VWF polypeptide comprising amino acid sequence of SEQ ID No: 197 which is 99.4% identical to the instant SEQ ID NO: 202 (please see sequence query match above). Furthermore, ‘052 discloses on pages 173-174 the FVIIII comprising the amino acid sequence of SEQ ID NO: 173 (page 173-174), which is 100% identical to the instant SEQ ID NO: 207 (please see sequence query match below). 
 


    PNG
    media_image1.png
    294
    550
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    399
    684
    media_image2.png
    Greyscale


	 
The ‘052 publication further teaches the composition for use in a subject suffering from Hemophilia A [0043, 0106] with a dose of 37.5 IU/kg, 75 IU/kg, 150 IU/kg [0051, 0349, 0363] which overlaps the instantly claimed range and that several divided doses may be administered 
The ‘052 publication does not teach the instant dosages and does not teach does not teach a subject that has had at least 150 exposure days to FVIII products and dosing interval of 7 days.
Skotnicki teaches a pharmaceutical composition comprising VWF/FVIII concentrate for use in patients suffering from Hemophilia A (Page 120, column 1, paragraph 3, line 1-3) and that the composition is used for prophylaxis and treatment of bleeding events in subjects with hemophilia A (Page 120, column 1, paragraph 3, line 11-12). Skotnicki further teaches that the composition was used in subjects that had hemophilia and were at least 12 years and above (Page 120, column 2, methods section, lines 6-7). In addition, Skotnicki teaches that the subjects were administered multiple doses for at least 7 days (Page 122, Table 1). Skotnicki discloses dosages that include 50 IU/kg (abstract).
Regarding the FVIII fusion protein being administered every 7 days, Shapiro teaches FVIIIFc fusion protein used for routine prophylaxis for the treatment of severe hemophilia A (Abstract). Shapiro further teaches dosing regimens of 25-65 IU/kg including every 3 days, 5 days and 7 days (p. 1789, col. 2, line 8-9, p. 1790, col. 2, last paragraph, line 14-15, Fig. 2 and Fig. 3). Even though the fusion protein of Shapiro is not the same as the instant fusion protein, Shapiro discloses that the FVIII fusion proteins are known to be administered every 3, 5, and 7 days. Shapiro further discloses that the FVIII fusion protein was used for prophylaxis treatment at longer dosing intervals and was associated with higher baseline VWF antigen levels (p. 1788, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the ‘052 and use the method of treating Hemophilia A as taught by Skotnicki because Skotnicki teaches that the FVIII/VWF fusion composition had excellent efficacy (abstract). It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the ‘052 and use the dosing regimen of Shapiro because Shapiro discloses that the FVIII fusion proteins were successful for prophylaxis treatment at longer intervals (p. 1788, col. 2, line 6-8). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the chimeric polypeptide of the ‘052 to treat a subject that is at least 12 years of age who has had at least 150 exposure days to FVIII products as taught by Skotnicki for longer intervals as taught by Shapiro because Shapiro teaches that FVIII fusion protein was successful for administration at reduced infusion frequency compared to other FVIII products for the treatment of hemophilia A. Therefore, the limitation of claims 90, 91 and 124 are met.
Regarding claims 95-96, 112-113, 125, 126, the ‘052 publication further teaches the composition for use in a subject suffering from Hemophilia A [0043, 0106] with a dose of 37.5 IU/kg, 75 IU/kg, 150 IU/kg [0051, 0349, 0363] which overlaps the instantly claimed range and that several divided doses may be administered over time [0283]. , Shapiro teaches FVIIIFc fusion protein used for routine prophylaxis for the treatment of severe hemophilia A (Abstract). Shapiro further teaches dosing regimens of 25-65 IU/kg including every 3 days, 5 days and 7 
Regarding claims 97, the ’052 publication teaches that the polypeptide is administered for prophylactic or on demand treatment ([0040, 0043, 0107] and claim 124 and 130). The ‘052 publication further teaches that the administration of the polypeptide is intravenous or subcutaneous administration ([0040] and claim 120).
Regarding claims 111 and 114, Skotnicki further teaches that the composition was used in subjects that had hemophilia and were at least 12 years and above (Page 120, column 2, methods section, lines 6-7). In addition, Skotnicki teaches that the subjects were administered multiple doses for at least 7 days (Page 122, Table 1).

Regarding claims 116-117, 119 Shapiro teaches that the FVIII fusion protein was used in subjects over 12 years with severe hemophilia A who were treated prophylactically (defined per protocol as two or more injections weekly with any FVIII product), or episodically with a history of ≥ 12 bleeding events in the 12 months prior to the study (p. 1789, col. 1, “study population” section, line 1-6). 
Regarding claim 118, ‘052 teaches a subject with a platelet disorder and therefore it would be obvious to use the invention on a subject with a platelet count of at least 100,000 cell/ul.
Regarding claim 121, Skotnicki discloses that subjects with a pre-existing FVIII inhibitor were excluded (page 122, Left col. Section 3.1, line 19-20).
Regarding claim 122, the ‘052 publication further teaches that the Ig constant region comprises a first Fc region and the second Ig constant region comprises the second Fc region [0014] and that the first and second Ig constant region are covalently linked by a disulfide bond [0014]. In other embodiments, the ‘052 publication teaches the chimeric protein is two polypeptide chains, a first chain comprising a heavy chain of a FVIII protein and a second chain comprising, from N-terminus to C-terminus, a light chain of a FVIII protein, an optional XTEN sequence which is inserted at one or more insertion sites within the FVIII protein or is fused to the FVIII protein or to the first Ig constant region or a portion thereof, and a first Ig constant region or a portion thereof, an optional linker, a VWF protein, an XTEN sequence (XI), a second optional linker (e.g., a cleavable linker), and a second Ig constant region or a portion thereof 
Regarding claim 124, the ‘052 publication teaches a chimeric protein comprising a first polypeptide which comprises FVIII protein fused to immunoglobin and a second polypeptide comprising VWF protein comprising D’ and D3 domain of VWF fused to a second immunoglobin (Ig) by an XTEN sequence (claim 1). ‘052 publication further teaches a chimeric polypeptide comprises two polypeptide sequences where the first polypeptide comprises the amino acid sequences of SEQ ID No: 197 which is 99.4% identical to the instant SEQ ID NO: 202 (please see sequence query match above). Furthermore, ‘052 discloses on pages 173-174 the FVIIII comprising the amino acid sequence of SEQ ID NO: 173 (page 173-174), which is 100% identical to the instant SEQ ID NO: 207.
Regarding claims 132-134, 136-138, ‘052 teaches the composition for use in a subject suffering from Hemophilia A [0043, 0106] with a dose of 37.5 IU/kg, 75 IU/kg, 150 IU/kg [0051, 0349, 0363] which overlaps the instantly claimed range and that several divided doses may be administered over time [0283]. Shapiro further teaches dosing regimens of 25-65 IU/kg including every 3 days, 5 days and 7 days (p. 1789, col. 2, line 8-9, p. 1790, col. 2, last paragraph, line 14-15, Fig. 2 and Fig. 3). Skotnicki teaches a pharmaceutical composition comprising VWF/FVIII concentrate for use in patients suffering from Hemophilia A (Page 120, column 1, paragraph 3, line 1-3) and that the composition is used for prophylaxis and treatment of bleeding events in subjects with hemophilia A (Page 120, column 1, paragraph 3, line 11-12). 

Regarding claims 135 and 139, Shapiro teaches that the administration of the FVIII fusion protein may be done for routine prophylaxis for the treatment of severe hemophilia A (Abstract) and that the dosing regimens of 25-65 IU/kg including every 3 days, 5 days and 7 days (p. 1789, col. 2, line 8-9, p. 1790, col. 2, last paragraph, line 14-15, Fig. 2 and Fig. 3).
In summary, the teachings cited by the ‘052 and Skotnicki establish that the use of a chimeric polypeptide comprising FVIII and VWF of SEQ ID NOS: 207 and 202, are recognized in the art for treatment of Hemophilia A. Even though the VWF sequences disclosed by ‘052 is a little bit less than 100% (99.4%), the claimed method of treatment using the chimeric fusion protein would have been obvious to one of ordinary skill in the art because the biological activity of the polypeptide (treatment of hemophilia) was still maintained. In addition, FVIII fusion proteins are known to be successfully administered at longer dosing intervals of 3-7 days as taught by Shapiro making the instant claims obvious.  

Claims 90, 91, 94-98, 111, 114 - 116, 118 – 119, 122, 124-126, and 129-141 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/106052A1 (hereinafter “052 .
The teachings of ‘052 are disclosed above and incorporated herein by reference.
‘052 does not teach the instant dosages and does not teach the instant dosing interval of 7 days.
Drager teaches Recombinant FVIIIFc-VWF-XTEN for intravenous administration for treating bleeding (abstract). Drager teaches that extended half-life variants of FVIII have been shown to decrease the dosing interval to twice weekly or less frequent IV dosing, which reduces, but does not eliminate, the burden of treatment (abstract). This disclosure also reads on once a week. Drager teaches therapeutic dose range 25, 50, 100 IU/kg (abstract, 3rd paragraph).
Furthermore, ‘627 teaches chimeric FVIII (abstract) for treating hemophilia [0032, 0034]. ‘627 further teaches that the chimeric polypeptide was administered at dosage includes 40-50, 50- 60, 60-70, 70-80, 80-90, or 90-100 IU/kg (claims 228-230) and at once a week or longer [0039, 0051]. ‘627 further teaches that trough level of plasma Factor VIII in the subjects is maintained above 1-3 or 3-5 IU/dl [0041, 0052, and 00157].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the ‘052 and administer the chimeric FVIII at the dosing interval and dosages disclosed by Drager and ‘627 because Drager teaches that the interval reduces the burden of treatment (abstract). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success with the method of treatment because ‘627 teaches that the dosages and interval maintained the trough level of st paragraph, abstract).
Regarding claims 91, 111, 135, and 139, Drager discloses that extended half-life variants of FVIII have been shown to decrease the dosing interval to twice weekly or less frequent IV dosing (abstract) which also reads on once weekly. Drager teaches therapeutic dose range 25, 50, 100 IU/kg (abstract, 3rd paragraph). In addition, ‘627 teaches that the chimeric polypeptide was administered at dosage includes 40-50, 50- 60, 60-70, 70-80, 80-90, or 90-100 IU/kg (claims 228-230) and further teaches dosage intervals of once a week or longer [0039, 0051].
Regarding claims 95-96, 112-113, 125-126, 132-134, 136-138, Drager teaches therapeutic dose range 25, 50, 100 IU/kg (abstract, 3rd paragraph). The dosages disclosed by Drager render obvious the instant dosages because they encompass the instant dosages. In addition, ‘627 teaches that the chimeric polypeptide was administered at dosage includes 40-50, 50- 60, 60-70, 70-80, 80-90, or 90-100 IU/kg (claims 228-230) which encompass the instant dosages.
Regarding claim 114, ‘627 teaches that the subjects were at least 12 years of age [00287].
Regarding claim 116, ‘627 teaches that the subjects had at least 100 documented prior exposure days [00287].
Regarding claim 118, ‘052 teaches a subject with a platelet disorder and therefore it would be obvious to use the invention on a subject with a platelet count of at least 100,000 rd paragraph, line 3-4) rendering obvious the instant claim.

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that Shapiro taught that only 15.5% of treated patients were able to maintain a FVIII activity trough level of >1 IU/dL when administered rFVIIIFc at 65 lU/kg every 7 days (see, e.g., Fig. 3 and Table 3). As such, Shapiro disclosed that only a subset of patients were able to achieve FVIII activity levels of >1 IU/dL with a dosing interval of 7 days. Shapiro does not suggest that the claimed methods could successfully produce FVIII activity levels well above 1 IU/dL for all subjects with a dosing interval of 7 days. Applicant further argues that the cited art does not suggest or describe maintaining high sustained FVIII activity levels between once-weekly doses. Data provided in the subject application supports that the claimed methods achieve surprising results. For example, once weekly dose administration provided both (i) trough levels well above 1 IU/dL; and (ii) high sustained FVIII activity, to subjects with severe hemophilia A. As shown by the clinical trial described in Example 2 of the application, the claimed methods were able to successfully achieve FVIII activity levels of well above 1 IU/dL for 100% of treated subjects at 7 days post-administration. See Table 12 (FVIII activity level min/max range: 4.9-15.5) and Table 13 (FVIII activity level min/max range
The arguments above have been fully considered but are not persuasive because Shapiro discloses that a greater proportion of subjects with steady-state FVIII activity trough −1 (see abstract). In addition, examiner cites WO2013/009627A2 to rebut applicants’ arguments. The publication teaches that FVIII is administered at once a week or longer [0039, 0051] and that the therapeutic dosage includes 40-50, 50- 60, 60-70, 70-80, 80-90, or 90-100 IU/kg (claims 228-230). The publication further teaches that trough level of plasma Factor VIII in the subjects is maintained above 1-3 or 3-5 IU/dl [0041, 0052, and 00157]. It is therefore known that FVIII chimeric proteins have been administered at dosing intervals such as once a week and the trough levels have been maintained at of >1 IU/dL. The Examiner further notes that the instant chimeric polypeptide is taught by ‘052 and is taught to be used for treating hemophilia. One of ordinary skill in the art would be motivated to try and use the polypeptide for treatment at dosing intervals disclosed by the cited art and at the same dosages and achieve a level of success. This arguments is therefore unpersuasive.

Applicant further argues that In addition to achieving a trough level well above 1 IU/dL, the chimeric polypeptide achieved high sustained FVIII activity in subjects with severe hemophilia A (with geometric mean levels for tested subjects near normal at day 3 and over 9% at day 7 after dosing as measured by aPTT).Thus, surprisingly, the data supports that the claimed methods allow 100% of treated subjects to achieve FVIII activity above 1 IU/dL 7 days after injection and that FVIII levels are sustained at a high level over that time. 
The arguments presented above are not persuasive because as stated above, the publication WO2013/009627A2 (cited to rebut applicant arguments) teaches that the administration of the chimeric FVIII at the dosing interval maintains a trough level of 1-3% FVIII activity [00158]. The arguments are therefore unpersuasive.
Conclusion
Claims 90-91, 95-97, 111-119, 121, 122, 124-126, and 129-139 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Patent Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615